DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informalities: Par. [0005] should be presented before par. [0004] as par. [0005] is introducing the patent literature being described in par. [0005].  Appropriate correction is required.
The disclosure is objected to because of the following informalities: 
Par. 33, lines 3-4 of page 14 recites “[w]hen time length is focused”. It is unclear what is being focused.
Par 76 “wire feed speed may be attenuated after end of the end active operation” is grammatically incorrect.
Par 78, lines 16-17 on page 30 “make unstable the quality of welding” is grammatically incorrect.
Appropriate correction is required.
Claim Objections
Claims 1 and 6-8 are objected to because of the following informalities:  
Claim 1, line 9 – remove the “-“ in the term “arc-welding” to be consistent.
Claim 1, line 16 should recite “the predetermined welding speed” to be consistent.
Claim 1, line 17 should recite “the plurality of  scaly beads” to be consistent.
Claim 6, lines 2-3 recites “welding speed is kept so as to same as identical to …” and contains grammatical errors. It is suggested to amend claim 6 to recite “welding speed is kept identical to …”
Claim 6, line 3 should recite “the initial value” as the term “initial value” is originally used in claim 1, from which claim 6 depends.
Claim 7, line 6 – it appears that “a short circuit” should recite “a first short circuit” based on lines 6-7 of claim 7.
Claim 7, line 9 should recite “the arc” as the term is originally recited in line 4 of claim 7.
Claim 8, line 7 – it appears that “the short circuit” should recite “the second short circuit”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirota (JP 2009119474 A).
In regards to claim 1, Hirota describes an arc welding control method for controlling arc welding (Hirota, par. 5), the arc welding forming a plurality of scaly beads continuously arranged on a base material in a welding cycle (Hirota, pars. 14-15; Fig. 7), the welding cycle being a sum of an arc ON period and an arc OFF period (Hirota, par. 21), the arc ON period being a period during which a welding current flows to a welding wire (Hirota, par. 21), the arc OFF period being a period after the arc ON period and during which the welding current does not flow to the welding wire (Hirota, par. 21), the arc welding control method comprising: an initial condition setting step of setting an initial value of a welding condition for arc-welding the base material (Hirota, par. 20); and a scaly bead formation step of forming the plurality of scaly beads in a predetermined welding section of the base material while moving the welding wire in the predetermined welding section of the base material at a predetermined welding speed (Hirota. Par. 8, 13, and 35), wherein the welding condition includes the arc ON period, the arc OFF period, and a plurality of welding parameters (Hirota, pars. 8 and 20), the plurality of welding parameters including at least one of the welding current, the welding speed, and an interval between adjacent scaly beads among the scaly beads (Hirota, pars. 8 and 20), and the arc welding control method further includes a welding condition change step of, before the scaly bead formation step, determining whether to change the initial value based on a predetermined finish condition for the scaly beads (Hirota, pars. 20 and 35-40), and when a result of the determining is affirmative, changing at least one of the plurality of welding parameters so as to satisfy the predetermined finish condition (Hirota, par. 37).
In regards to claim 2, Hirota describes the arc welding control method according to claim 1, wherein in the welding condition change step, at least one of the arc ON period and the arc OFF period is changed (Hirota, pars. 21 and 37).
In regards to claim 3, Hirota describes the arc welding control method according to claim 2, wherein in the welding condition change step, the arc OFF period is made longer than the initial value to improve design of outer appearance of the scaly beads (Hirota, pars. 8 and 21 – the conditions that can be changed include the cooling time and time between welds).
In regards to claim 4, Hirota describes the arc welding control method according to claim 2, wherein in the welding condition change step, the arc ON period is made shorter than the initial value to improve design of outer appearance of the scaly beads (Hirota, pars. 8 and 21 – the conditions that can be changed include the welding time).
In regards to claim 5, Hirota describes the arc welding control method according to claim 2, wherein in the welding condition change step, the arc OFF period is made shorter than the initial value to decrease a number of pits occurring in the scaly beads (Hirota, pars. 8 and 21 – the conditions that can be changed include the cooling time and time between welds).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirota as applied to claim 1 above.
In regards to claim 6, Hirota does not explicitly describe the arc welding control method according to claim 1, wherein in the welding condition change step, the welding speed is kept so as to same as identical to an initial value, and the welding cycle and the interval are changed in such a manner that a ratio of the arc ON period to the welding cycle and a ratio of the arc OFF period to the welding cycle are kept.  Hirota does not explicitly describe keeping the welding speed the same as an initial value.  Hirota describes using different combinations of welding conditions to form an ideal bead shape (Hirota, par. 17).  It is therefore possible that one of the welding conditions remains constant to achieve the ideal bead shape.  It is further noted that the specification provides that PTL 1 (Unexamined Japanese Patent Publication No. 6-055268) describes a technique that does not facilitate change and adjustment of welding conditions (Specification, pars. 5-6).  Thus, the specification is indicating that keeping a welding condition (i.e., a welding speed) constant is present in prior art.  Accordingly, it would have been obvious and well known to one of ordinary skill in the art at the time of filing of the claimed invention to keep the welding speed constant in order to provide consistent results.
Hirota does not explicitly describe changing the welding cycle and interval in such a manner that a ratio of the arc ON period to the welding cycle and a ratio of the arc OFF period to the welding cycle are kept.  However, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to change the welding speed and interval while keeping the ratios of both the ON state of the welding cycle to the total welding cycle, and of the OFF state of the welding cycle to the total welding cycle constant.  The motivation of doing so is to minimize the changed variables to simplify the calculation used to determine how to generate the ideal bead shape.
Claims 7-12 is/are rejected under 35 U.S.C. 103 as being obvious over Hirota as applied to claim 1 above, and further in view of Furuyama (US 2019/0084068 A1).  Examiner notes that claims 9 and 12 includes Welder Academy (Welder Academy, Step-By-Step - How to Prevent Bubbles in Your Welds) as evidence of well-known preventative measures and not as combination for obviousness.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). The claims are obvious for the reasons as provided hereafter for each of the respective claims.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
In regards to claim 7, Hirota does not describe the arc welding control method according to claim 1, wherein the arc ON period includes: a first short circuit welding period during which feed of the welding wire is repeated alternately forward and backward to alternately repeat a state in which an arc is generated between the base material and the welding wire and a state in which the base material and the welding wire cause a short circuit; and a pulse welding period that follows the first short circuit welding period and during which the welding wire is fed at a constant wire feed speed and a peak current and a base current are alternately flown to the welding wire to generate an arc between the base material and the welding wire.
However, Furuyama describes an arc welding control method that involves alternately feeding a welding wire toward a welding subject and reverse feeding the feed in the opposite direction away from the welding subject (Furuyama, pars. 5, 9, and 59).  Furuyama also describes a pulse welding period during which the arc is generated between the base material and the welding wire (Furuyama, pars. 25, 33, and 36).  Both Hirota and Furuyama are directed to controlling the arc welding process to improve bead formation.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Hirota in view of Furuyama to alternately feed the wire towards and away from the welding subject.  The motivation to do so is to reduce the heat input amount to suppress burn through and/or strain upon welding and to stabilize the arc.
Claim 8 recites similar subject matter as claim 7 and is therefore rejected in view of Hirota and Furuyama for similar reasons.
In regards to claim 9, neither Hirota nor Furuyama describe the arc welding control method according to claim 8, wherein in the welding condition change step, the second short circuit welding period is made longer than the initial value to decrease the number of pits occurring in the scaly beads.  However, it is well known in the art that air bubbles in the beads (i.e., pits) can form due to low temperature (see Welder Academy, Causes of Air Bubbles in Your Welds, Low Temperature).  Accordingly, it would have been well known and obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Hirota to reduce the number of pits by increasing the welding period (i.e., increase and/or maintain the temperature for longer).  The motivation to do so is to form the ideal bead shape free of defects.
In regards to claim 10, Hirota describes the arc welding control method according to claim 7, wherein in the welding condition change step, at least one of the plurality of welding parameters is changed continuously or stepwise in accordance with any of a lapse time in the scaly bead formation step, a distance from a welding start point in the predetermined welding section, and a welding teaching point position (Hirota, pars. 8-9 and 20-21 – the stitch pulse welding is performed while repeating the welding, movement, and cooling [i.e., stepwise] to change welding conditions).
In regards to claim 11, Hirota does not explicitly describes the arc welding control method according to claim 10, wherein in the welding condition change step, at least one of the plurality of welding parameters is changed continuously or stepwise in accordance with a shape of the base material.  However, Hirota describes a work program for stitch welding that can be changed based on the welding location, welding conditions, etc. (Hirota, pars. 6-8).  Accordingly, it would have been obvious and mere optimization to one of ordinary skill in the art at the time of filing of the claimed invention to modify the work program to account for a shape of the material to be welded.  The motivation to do so is to allow the robotic arm to weld on different surface types while producing ideal bead shapes.
In regards to claim 12, Hirota and Furuyama do not explicitly describe the arc welding control method according to claim 10, wherein in the welding condition change step, at least one of the plurality of welding parameters is changed continuously or stepwise in accordance with a temperature change of the base material.  Hirota does describe one of the welding conditions that can be changed is the cooling time (Hirota, pars. 6-8 and 12-13; see also Welder Academy, Low Temperature).  Furuyama further describes controlling the welding to reduce the heat input into the welding object to suppress burn through or a strain upon welding (Furuyama, Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the work program to account the temperature of the material to be welded.  The motivation to do so is to maintain and improve weld quality.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0355034 A1, US 2013/0299476 A1, and US 2014/0203003 A1 share a common assignee and joint inventor with the instant application and describe an arc welding control method that alternately feeds a welding electrode forward and backwards. US 2007/0034611 A1 describes a system and method for self-adaptive on-line control of a welding machine that uses observations of dynamic state variables of the welding process to adjust the path and welding controls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761


/BRYAN M BADALAMENTI/Examiner, Art Unit 3761                                                                                                                                                                                                        /JOEL M ATTEY/Primary Examiner, Art Unit 3763